Exhibit 10.1 EXECUTION VERSION CO-EXECUTIVE CHAIRMAN COMPENSATION PLAN Dated: June 20, 2013 This Compensation Plan (the “ Plan ”) sets forth the terms of Robert B. Fagenson’s (the “ Executive ”) employment with National Holdings Corporation, a Delaware corporation (the “ Company ”) for the period beginning on January 25, 2013 (the “ Commencement Date ”) and ending on September 30, 2015 (the “ Term ”). This Plan, together with the Annexes A through and including E (collectively, the “ Annexes ”) hereto (which are incorporated herein by reference), shall constitute the entire agreement among the parties regarding the Executive’s employment with the Company and supersedes any prior agreements, discussions, arrangements and understandings (whether written or oral) regarding such employment. Capitalized terms not defined in the Plan shall have the meaning set forth on the Annexes. Position/Duties During the Term, Executive shall serve as Co-Executive Chairman of the Company and shall have such duties and responsibilities as are typically associated with such titles. The Executive shall also serve as a Member of the Executive Committee of National Securities Corporation. The Company and the Executive acknowledge and agree that the Executive has interests in, and is required to devote his time and attention to the businesses listed on Annex A hereto (the “ Other Businesses ”), and further, that the Executive serves on the corporate boards of the organizations set forth on Annex B hereto the “ Board Memberships ”). Notwithstanding the Executive’s duties and responsibilities to the Company and its affiliates or any term of this Plan (and the Annexes), Executive’s interests in the Other Businesses, and his devotion of time and attention, and/or service to the Other Businesses and the Board Memberships shall not be a breach of the terms of this Plan or any fiduciary duty or grounds for termination of Executive’s employment by the Company prior to the end of the Term. Further, the Company agrees (on its own behalf and on behalf of its affiliates and equityholders) that Executive’s involvement with the Other Businesses, and devotion of time and/or service to the Other Businesses and the Board Memberships, including the evaluation of business opportunities and development or acquisition of business opportunities shall not give rise to, and such parties shall not pursue, any claim, suit, proceeding or cause of action against the Executive, including, without limitation, with respect to any corporate opportunity or any interest or expectancy of the Company or its affiliates in business opportunities (or any opportunity that may be offered) with respect to the Other Businesses, including, but not limited to, opportunities that might be in a type of business that is the same as, or similar to, a business or activity conducted by the Company, which shall, upon approval of this Plan by the Company, hereby be renounced for all purposes; provided, that, the Company shall be offered prior to any Other Business any opportunity presented to the Executive to acquire control of an “independent retail securities brokerage business” as reasonably determined in good faith by the Executive. In furtherance of the foregoing and except as explicitly set forth in this paragraph, the Company acknowledges that it has obtained approval of its Board of Directors of this Plan in general and specifically this paragraph in accordance with Delaware General Corporation Law Section 122(17) renouncing any interest or expectancy of the Company in, or in being offered an opportunity to participate in, business opportunities that are presented to the Executive and his affiliates or the Other Businesses. 1 EXECUTION VERSION The Company shall indemnify and hold harmless the Executive to the fullest extent permitted by law in respect of any claim, suit, proceeding or cause of action regarding in any respect the actions permitted by the immediately preceding paragraph, including, without limitation, with respect to any and all damages, expenses (including reasonable attorneys’ fees), judgments, penalties, fines, settlements, and all other liabilities. The Executive shall be permitted to manage his personal investments and to serve on other corporate boards, or civic or charitable boards or committees, subject to the prior approval of the Company’s Board of Directors (the “ Board ”), which shall not be unreasonably withheld or delayed. Executive Committee During the Term, the Executive shall serve as a member of the Executive Committee of the Company, and the Board shall take all necessary actions to appoint and retain the Executive on such Executive Committee. The only other Member of such Executive Committee shall be Mark D. Klein; provided that, on and following Mr. Klein’s termination of employment for any or no reason, the Executive Committee shall be terminated and the Executive shall report directly to the Board. Base Salary The Executive’s Base Salary for the period from the Commencement Date until September 30, 2013 shall be at the rate of $1.00 per annum (“Base Salary”). From and after September 30, 2013, the Executive’s rate of Base Salary for the remainder of the Term shall be as determined by the Compensation Committee (with advice (as appropriate) from the Board), who shall review the Executive’s Base Salary no less frequently than each fiscal year; provided, however, Base Salary for any year beginning October 1, 2013 shall not be less than at the rate of $180,000 per year. As part of any such review by the Compensation Committee and the setting of any Base Salary for any fiscal year of the Term commencing after September 30, 2013, the Compensation Committee will, among such other determinative factors it determines, identify external reference points within the Company’s industry. Base Salary shall be paid in cash in accordance with the Company’s payroll practices in effect for its employees from time to time. The Executive’s rate of Base Salary shall not be subject to reduction without the Executive’s prior written consent. 2 EXECUTION VERSION Bonus The Executive will be eligible for an annual bonus for each fiscal year of the Term as determined by the Compensation Committee. Equity Awards On the date hereof, the Executive will be awarded 1,500,000 nonforfeitable, nonqualified stock options (the “ Sign On Grant ”) to purchase common shares of the Company on the terms set forth on Annex C hereto. One-third of the options vest immediately, one-third of the options vest on the one year anniversary of the date hereof, and one-third of the options vest on the two year anniversary of the date hereof. The options shall be fully vested and non-forfeitable upon a Qualifying Termination, as hereinafter defined. In addition, the Executive shall be eligible to be awarded Equity Awards (other than the Sign On Grant) on the terms and conditions as determined by the Board (or a committee thereof), in its discretion and pursuant to the plan or arrangement pursuant to which they are granted. Benefits/Insurance During the Term, the Executive shall be entitled to participate in all employee benefit plans as are offered by the Company to its executive personnel, subject to the eligibility and participation provisions set forth therein, provided, that such eligibility and participation rights shall be no less favorable than any other executive employee. During the Term, the Company shall pay (at the “ Buy-Up Premium ” level) all health (including, without limitation, medical and dental) insurance premiums for the Executive and his dependents, or, if Executive should elect not to participate in all or any of such plans (or should such participation not be permitted under applicable law or should result in material adverse tax consequences to the Company), the Company will reimburse the Executive for the expense incurred in participating in another comparable or better plan in an amount not to exceed the cost of participation of the Executive and his dependents in the Company’s health plans or pay the Executive a flat dollar amount equal to the cost of participation of the Executive and his dependents in such Company plans; provided, that the Executive will not be entitled to any such coverage or reimbursement for medical insurance during the period that the Executive is covered by the medical insurance plan of his prior employer. Expenses The Executive shall be reimbursed by the Company, subject to the Company’s executive expense reimbursement policy, for expenses reasonably incurred by him, including, without limitation, for his cell phone and Blackberry (or similar devices). 3 EXECUTION VERSION Insurance/Indemnity The Executive shall be added as an insured to any director and officer and errors and omissions insurance policy of the Company and any of the Company’s subsidiaries or affiliates. The amount of coverage under each such D&O and E&O policy shall be no less than the coverage in effect on January 25, 2013. The Company shall maintain in effect for six (6) years following termination of the Executive’s employment, for any or no reason, at the Company’s sole cost such D&O and E&O policies (or substitute policies providing for tail coverage with an A.M. Best Company rating no less favorable than the rating for the insurer(s) of such policies in effect as of the last day of the Executive’s employment with the Company) or, if such policies do not permit, in whole or in part, such continued coverage or if the Company reasonably determines that reimbursement is more cost-efficient for the Company and the Executive can reasonably obtain a personal tail policy with substantially similar coverage and benefits, the Company shall reimburse the Executive (in advance, each year) for the premiums for a substitute insurance policy of substantially similar coverage and benefits. The Company shall indemnify and hold harmless the Executive to the fullest extent permitted by law from and against any and all claims, damages, expenses (including reasonable attorneys’ fees), judgments, penalties, fines, settlements, and all other liabilities incurred or paid by him in connection with the investigation, defense, prosecution, settlement or appeal of any threatened, pending or completed action, suit or proceeding, whether civil, criminal, administrative or investigative and to which the Executive was or is a party or is threatened to be made a party by reason of the fact that the Executive is or was an officer, the Executive or agent of the Company, or by reason of anything done or not done by the Executive in any such capacity or capacities, provided that the Executive acted in good faith consistent with this Plan, in a manner that was not grossly negligent or constituted willful misconduct and in a manner he reasonably believed to be in or not opposed to the best interests of the Company (consistent with this Plan), and, with respect to any criminal action or proceeding, had no reasonable cause to believe his conduct was unlawful. The Company also shall pay (i) any and all expenses (including reasonable attorney’s fees) incurred by the Executive as a result of the Executive being called as a witness in connection with any matter involving the Company and/or any of its officers or directors, and (ii) any and all expenses (including reasonable attorneys’ fees), judgments, penalties, fines, settlements, and other liabilities incurred by the Executive in investigating, defending, settling or appealing any action, suit or proceeding described herein in advance of the final disposition of such action, suit or proceeding. The Company shall promptly pay such expense amount to the Executive, but in no event later than 10 days following the Executive’s delivery to the Company of a written request for an advance pursuant to this Plan, together with a reasonable accounting of such expenses. 4 EXECUTION VERSION These insurance and indemnity obligations shall survive following the termination of the Executive’s employment. Working Facilities The Executive Committee shall have a Company-provided office. Termination of the Term The Term may only be terminated prior to its scheduled expiration as follows: (i) (a) by the Company without “Cause”, (b) by the Company due to “Disability”, (c) by the Executive with “Good Reason,” or (d) upon the Executive’s death (each a “ Qualifying Termination ”), (ii) by the Company for “Cause” or (iii) by the Executive voluntarily without Good Reason. In the event of any termination of the Term, the Executive will receive the Accrued Obligations. In the event of a Qualifying Termination, the Executive shall receive the Severance Benefits in addition to the Accrued Obligations. The cash portion of the Severance Benefits shall be payable, subject to execution (and nonrevocation) by the Executive (or his legal representative or executor, as the case may be) of the Release set forth on Exhibit E hereof within sixty (60) days following the effective date of such Qualifying Termination (which execution version must be executed by the Company and delivered by the Company to the Executive (or his executor) within five calendar days following any such Qualifying Termination). The Executive agrees that the Company may obtain a life insurance and/or disability insurance policy in respect of the Executive (for which the Company is the beneficiary) and the Executive agrees to reasonably cooperate with the Company in connection with the underwriting requirements (if any) that may be required in respect of any such policy. Attorneys’ Fees The Company agrees to pay the Executive’s reasonable costs and expenses for legal counsel to advise him in the negotiation, drafting and execution of his employment arrangements with the Company, including, without limitation, the Plan. Additional Terms The additional terms set forth on Annex D shall be incorporated herein and the terms of this Plan and the Annexes shall survive the Term and termination of the Executive’s employment for so long as necessary to give full effect thereto. [SIGNATURE PAGE IMMEDIATELY FOLLOWS] 5 EXECUTION VERSION IN WITNESS WHEREOF, the undersigned have executed this Plan (and the Annexes) as of the date first above written. COMPANY : NATIONAL HOLDINGS CORPORATION By:_ /s/ Mark Klein Name: Mark Klein Title: Chief Executive Office EXECUTIVE : /s/ Robert B. Fagenson ROBERT B. FAGENSON 6 EXECUTION VERSION ANNEX A OTHER BUSINESSES *** 7 EXECUTION VERSION ANNEX B APPROVED BOARDS 8 EXECUTION VERSION ANNEX C STOCK OPTION TERMS The terms of this Annex C will apply to the Sign On Grant, which shall be granted under the Company’s 2006 and/or 2008 Stock Option Plans, and/or the Company’s 2013 Omnibus Incentive Plan or such other arrangement as approved by the Board, on terms acceptable to Executive and consistent with customary practice. Such Sign On Grant shall be the subject of an award agreement acceptable to the Executive. 1 ■ The Sign On Grant will cover shares of the Company’s common stock. ■ For purposes of the Sign On Grant (and any other equity award granted to the Executive), references in the Sign On Grant to terms that are defined herein, in the Plan or the Annexes (including without limitation the definition of “Cause”) shall have the meanings ascribed them herein, the Plan or the Annexes as applicable. ■ The Sign On Grant will be awarded in respect of 1,500,000 shares, in three tranches of 500,000, with each tranche having an exercise price as follows: ● Tranche A: 500,000 shares with an exercise price of $0.50 per share ● Tranche B: 500,000 shares with an exercise price of $0.70 per share ● Tranche C: 500,000 shares of the Company with an exercise price of $0.90 per share ■ One third of the Sign On Grant will vest immediately, one third of the Sign On Grant will be vested on the first anniversary of the date hereof and one third of the Sign On Grant will be vested on the second year anniversary of the date hereof. The Sign On Grant shall become fully vested and nonforfeitable upon a Qualifying Termination. ■ The option term will expire on September 30, 2020 and the Sign On Grant will be exercisable at any time during the option term; provided, that the option term will expire on the three year anniversary of any termination that is not a Qualifying Termination (i.e., a resignation by the Executive without Good Reason or the Company’s termination for Cause), but in no event later than September 30, 2020. ■ The Sign On Grant will provide for cashless and net exercise and/or by the delivery of vested shares held by the Executive, and shall not permit withholding of shares to satisfy tax obligations. ■ The terms of the Sign On Grant shall be adjusted for any ordinary or extraordinary dividend, transaction, or customary adjustment events declared by the Board. ■ Registration Rights will be afforded the Executive with respect to the shares underlying the Sign On Grant. *** 1 To the extent that any stock options or restricted stock granted hereunder are not made pursuant to the Company’s 2006 or 2008 Stock Option Plans or other plan covered by a registration statement declared effective by the Securities and Exchange Commission (the “SEC”), the Company agrees to file with the SEC, within a reasonable period following the grant of such options or award of restricted stock, a Form S-1 or Form S-8 registration statement covering the shares of common stock issuable upon exercise of the stock options or the restricted stock. 9 EXECUTION VERSION ANNEX D OTHER TERMS 1. Definitions . a. “ Agreement ” shall mean the Plan together with the Annexes thereto. b. “ Accrued Obligations ” shall mean: i. any accrued but unpaid Base Salary through the Termination Date; ii. any unpaid or unreimbursed expenses incurred in accordance with Company policy or the Agreement, to the extent incurred on or prior to the Termination Date; iii.any benefits provided under the Company’s benefit plans upon termination of the Executive’s employment, in accordance with the terms therein, including rights to equity in the Company pursuant to any plan or grant, and settlement of any Equity Awards (including, without limitation, the Sign On Grant) in accordance with the terms of such Equity Awards; iv.any unpaid bonus in respect to any completed fiscal year that has ended on or prior to the Termination Date; and v.rights to indemnification by virtue of the Executive’s position as an officer or director of the Company or its subsidiaries and the benefits under any directors’ and officers’ liability insurance policy maintained by the Company, in accordance with its terms thereof and this Plan. The Accrued Obligations shall be paid within fourteen (14) days following the Termination Date, unless otherwise set forth in the applicable plan or arrangement governing same (e.g., indemnification and insurance rights shall survive the Term). c. “ Cause ” shall mean, with respect to the Executive, the following: i.the conviction of or plea of guilty or nolo contendere to a felony or other crime involving moral turpitude carrying mandatory jail time of more than twelve (12) months; or ii.the commission of any other act or omission involving dishonesty or fraud with respect to the Company or any Related Entity or any of its or their respective clients, which results or is reasonably likely to result in material harm to such parties; provided that Executive shall be entitled to (A) written notice within 10 calendar days of such act or omission and (B) an opportunity to cure such act or omission to the Board’s reasonable satisfaction during a period of no less than 30 calendar days following notice of such act or omission; or 10 EXECUTION VERSION iii.breach of fiduciary duty, willful misconduct or gross negligence with respect to the Company or any Related Entity, which results or is reasonably likely to result in material harm to the Company or any Related Entity, provided that Executive shall be entitled to (A) written notice within 10 calendar days of such breach, action or omission and (B) an opportunity to cure such breach, action or omission to the Board’s reasonable satisfaction during a period of no less than 30 calendar days following notice of such act or omission; or iv.material breach of any material provision of this Agreement (other than due to disability or sickness or the provision of services to the Other Businesses); provided, however, that, Executive shall be entitled to written notice within 10 calendar days of such purported breach and an opportunity to cure such breach to the Board’s reasonable satisfaction during a period of no less than 30 calendar days following notice of such breach. For the avoidance of doubt, failure of Executive to perform his duties satisfactorily shall not be a material breach of this Agreement; or v.any final, non-appealable action taken against Executive by a regulatory body or self- regulatory organization that renders the Executive ineligible to perform his duties for the Company for a period of no less than 120 days. Any termination by the Board for grounds purporting to constitute Cause shall be described in a prior written notice from the Board to the Executive. Such notice shall describe in detail the acts or omissions purporting to constitute Cause. The acts or omissions that the Board purports to constitute Cause shall only constitute Cause after (i) the expiration of any remedial period without Executive having remedied such act or omission, and (ii) the Executive has been provided with a reasonable opportunity (together with counsel of his choosing) to contest such grounds constituting Cause before the full Board. An act or failure to act shall not be “willful” if (A) done by the Executive in good faith and (B) the Executive reasonably believed that such action or inaction was in the best interests of the Company and the Related Entities. For the avoidance of doubt, the parties agree that grounds purporting to constitute Cause hereunder that are ultimately determined or overturned in favor of the Executive on appeal (or similar proceeding) to the adjudicating body, regulatory body, self-regulatory organization or otherwise, shall result retroactively in the Company’s termination of the Executive being a Qualifying Termination and the Company shall immediately reinstate the Severance Benefits (with any amounts that would have been paid or provided prior to such reinstatement, being paid on the date of such reinstatement in cash). d. “ Change in Control of the Company ” shall mean any transaction(s) of the type described in Q/A 27 through and including Q/A 29 of Treasury Regulation 1.280G-1 and applicable published guidance thereunder, or any successor regulation or pronouncement thereto. e. “
